Citation Nr: 9903418	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for lumbosacral strain with symptoms of right 
nerve root irritation.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to 
January 1985 and service separation records also show an 
additional 4 months and 26 days of active service.  Service 
records also show a period of service in the Reserves.

The instant appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which denied an 
application to reopen a claim for service connection for 
lumbosacral strain with symptoms of right nerve root 
irritation.


REMAND

The appellant contends, in substance, that his current low 
back disorder began following an injury in service and has 
continued, gradually worsening, to the present time; 
therefore, he believes service connection is warranted in 
this case.

VA adjudicators are charged with constructive notice of 
documents generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  VA is charged with such notice even if the 
documents have not been made part of the record in a claim 
for benefits.  Id.  Where documents that are constructively 
part of the record on appeal appear to be relevant to the 
appellant's ability to prove his new and material evidence 
claim, failure to have obtained and considered those records 
warrants remand to determine whether the claim should be 
reopened.  Dunn v. West, 11 Vet. App. 462 (1998).  In this 
regard, the Board notes that the veteran noted in his January 
1998 appeal statement that a computer tomography (CAT) scan 
and magnetic resonance imaging (MRI) were performed.  He 
testified during his March 1998 personal hearing that those 
tests were performed on his back in October or November 1997, 
presumably at the VA Medical Center (MC) in North Little 
Rock.  However, the reports of such tests are not in the 
file.  Thus, a remand is warranted for the RO to obtain such 
records.

Accordingly , the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the VAMC in 
North Little Rock, Arkansas, the complete 
reports of CT and MRI testing of the 
veteran's low back performed in October 
or November 1997 as noted in the record.  
The RO should obtain all VA treatment 
records relevant to the low back from the 
North Little Rock VAMC and any other VA 
facility from April 1997 to the present.  
All material obtained should be 
associated with the claims file.

2.  The veteran should be advised that in 
order to complete his application to 
reopen his claim of entitlement to 
service connection for lumbosacral strain 
with symptoms of right nerve root 
irritation, he needs to obtain and submit 
competent medical evidence demonstrating 
that his claim is plausible.  He should 
be advised that the submission of 
statements from treating physicians or 
other health care providers indicating 
the existence of a medical relationship 
between his lumbosacral strain with 
symptoms of right nerve root irritation 
and service is the type of evidence 
needed to satisfy this requirement.  He 
should be given the opportunity to submit 
a medical opinion from any physician or 
other competent medical source regarding 
the etiology of his low back disorder, 
particularly whether it is in any way 
attributable to service.

Thereafter, the originating agency shall readjudicate the 
claim and determine whether the appellant's claim may now be 
allowed.  If not, provide the appellant and his 
representative, if applicable, with an appropriate 
supplemental statement of the case, indicating that he has a 
reasonable time to respond, and return the case to the Board 
for further appellate consideration, if appropriate.  No 
action is required by him until he receives further notice.

This REMAND is to afford due process.  The Board intimates no 
opinion as to the final outcome warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


